Case 7:18-cv-04622-NSR-PED Document 76 Filed 10/31/19 Page 1of3

SUSSMAN & ASSOCIATES
- Attorneys at Law -

 

MICTLAEL H. SUSSMAN 1 Bailroacdl Ave. - Suite 3 LEGAL ASSISTANT
JONATHAN 8. GOLDMAN P.O. Box 1005 SARAH OSBORNE

soshen New York 1092
Goshen, New York 10924 CHRISTOPHER D. WATKINS

of Counsel

 

(845) 294-3991
Fax: (845) 294-1623
sussman 1 G@frontiernet.net

October 31, 2019

Hon. Paul E. Davison

United States District Courthouse
300 Quarropas Street

White Plains, NY 10601

Re: Stern v. Highland Lake Estates, 18 CV 04622 (NSR}{(PED)

Dear Judge Davison,

I am enclosing the Notice of Voluntary Dismissal discussed at the last
conference in this matter. I have provided that the counterclaims, if any,
asserted against these individuals remain as they are or may be.

Kindly sign and file this as per our discussion at the last conference.
Yours respectfully,
Michae Sussman, Counsel for Plaintiffs

cc: Counsel of record by ECF
Case 7:18-cv-04622-NSR-PED Document 76 Filed 10/31/19 Page 2 of 3

UNITED STATED DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MENDEL STERN, AHARON OSTREICHER,

YOCHONON MARKOWITZ, ABRAHAM KOHN,

ISAAC SCHWIMMER, ESTHER SCHWIMMER,

JOEL SABEL, YOEL FRIEND and FREIDA M.

FRIED, MELECH KRUASS, ISRAEL OSTREICHER, 18 CV 04622 (NSR)(PED)

Plaintiffs,

-against- NOTICE OF
VOLUNTARY
DISMISSAL

HIGHLAND LAKE HOMEOWNERS ASSOCIATION,
ARTHUR EDWARDS, INC., ARCHWAY PROPERTY
MANAGEMENT INC., CARMINE MASTROGIACOMO,
CHRISTOPHER PERRINO, ALEX RUBANOVOCH,
NANCY DIAZ and RAY TORRES,

Defendants.

NOW COME plaintiffs Isaac Schwimmer and Yochonon Markowitz
and, pursuant to F.R.Civ.P. 41(a)(2) and the Order of the Court, voluntarily
dismiss with prejudice each and every claim they asserted against defendants
in this matter. Nothing provided herein shall affect the status of the
counterclaims, if any, asserted by defendants against these
plaintiffs.
Dated: October 31, 2019

Respectfully s itted,
e

MICHAEL H. SUSSMAN [3497]
SUSSMAN & ASSOCIATES

PO BOX 1005

1 RAILROAD AVENUE SUITE 3
GOSHEN, NY 10924
(845)-294-3991
Case 7:18-cv-04622-NSR-PED Document 76 Filed 10/31/19 Page 3 of 3

Counsel! for Plaintiffs

SO ORDERED:

 

HON. PAUL E. DAVISON
